DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 11-13 recite the hat holder does not include a slot, and claim 14 recites the back side does not include a slot.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i)).  The original filed disclosure does not appear to support the negative limitation of claims 11-14.  Furthermore, the drawings are not sufficient to determine no slot is present, and the specification teaches the use of screws, nails, and hooks (Para 0014), which would appear to teach away from the negative limitation.  Therefore, the negative limitations are considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueske (US Pub. No. 2001/0032910 A1).

In regards to claims 6 and 7, Brueske teaches the back plate and guard have indicia disposed thereon (i.e.; Paint; Para 0037).
In regards to claim 10, Brueske teaches the back plate (240) has an outer edge, the back plate having a back side with a substantially planar surface within the entire surface area bounded by the outer edge (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brueske (US Pub. No. 2001/0032910 A1) in view of LaManna (US Pat. No. 5,480,073).

LaManna teaches a hat holder with a double sided-adhesive tape (i.e.; adhesive 22 and paper layer 24) on a back of a back plate for mounting the hat holder.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s hat holder to include the mounting means as an adhesive disposed on the back of the back plate (claim 2); and wherein the adhesive is a double-sided adhesive tape (claim 4).  The motivation would have been for the purpose of using both mechanical and adhesive mounting means as taught by LaManna (Col 4, Lines 16-24).
In regards to claim 4, Brueske does not teach the hat holder is a molded piece of plastic.  However, Brueske teaches the structure is unitary and fabricated of metal or other suitable material (Para 0010).
LaManna teaches a hat holder that comprises plastic (Col 6, Lines 23-24).  Furthermore, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the term “molded” is a process to produce the product that would not be unobvious to a worker in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s hat  holder to be a molded piece of plastic.  The motivation would have been for the purpose of choosing a readily known plastic material as recognized by LaManna (Col 6, Lines 23-24).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brueske (US Pub. No. 2001/0032910 A1).
In regards to claim 5, Brueske does not teach the hat holder is assembled together from more than one part.  However, Brueske teaches that is known in the prior art to manufacture from different parts, and seeks to improve such manufacturing (Para 0023, 0024).  Therefore, assembling the holder from more than one part would have been obvious to one of ordinary skill in the art, despite Brueske teaching away from such manufacturing.
Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brueske (US Pub. No. 2001/0032910 A1) in view of Berardis (US Pat. No. 5,685,465).
In regards to claims 8 and 9, Brueske does not teach the indicia includes one of a flag, a sport’s team name, a logo, a tag line, and an advertisement.
Berardis teaches a hat holder that can include an advertising logo on a face of the holder (Col 3, Lines 49-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s holder to have an indicia on the back plate (claim 8) or the guard (claim 9) in the form of a logo.  The motivation would have been for the purpose of providing a marketing feature as taught by Berardis (Col 3, Lines 49-52).
In regards to claim 14, Brueske teaches a holder capable of holding a hat (e.g.; a garden or sun hat), comprising: a curved section (220, Fig. 4) capable of holding a hat suspended thereon; 4a guard (e.g.; 230) having at least one side conforming to the curvature of the curved section (i.e.; the bottom side conforms to the curved section), disposed along a front of the curved section and extending upward therefrom, the guard capable of securing the hat from falling off, a back plate (240) having at least one side conforming to the curvature of the curved section (i.e.; the bottom side conforms to the curvature), disposed along a rear of the curved section and extending upward therefrom, wherein the backplate 
Brueske does not teach a flag, a sport's team name or logo, a business logo, a tag line, or an advertisement is displayed on a front side of the back plate or the guard.
Berardis teaches a hat holder that can include an advertising logo on a face of the holder (Col 3, Lines 49-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s holder to have a logo displayed on the front side of the back plate or the guard.  The motivation would have been for the purpose of providing a marketing feature as taught by Berardis (Col 3, Lines 49-52).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brueske (US Pub. No. 2001/0032910 A1) in view of LaManna (US Pat. No. 5,480,073) and Berardis (US Pat. No. 5,685,465).
In regards to claims 11 and 12, Brueske teaches the back plate (240) has an outer edge, the back plate having a back side with a substantially planar continuous surface within the entire surface area bounded by the outer edge (e.g.; see Fig. 5); and wherein the hat holder does not include a slot for attachment to another part.
Brueske does not teach the mounting means includes an adhesive disposed on a back side of the back plate; and wherein a flag, a sport's team name, a logo, a tag line, or an advertisement is displayed on the front side of the back plate.
LaManna teaches a hat holder with a double sided-adhesive tape (i.e.; adhesive 22 and paper layer 24) on a back of a back plate for mounting the hat holder.

Berardis teaches a hat holder that can include an advertising logo on a face of the holder (Col 3, Lines 49-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s holder to have a logo displayed on the front side of the back plate.  The motivation would have been for the purpose of providing a marketing feature as taught by Berardis (Col 3, Lines 49-52).
In regards to claim 13, Brueske teaches a holder capable of holding a hat (e.g.; a garden or sun hat), comprising: a curved section (220, Fig. 4) capable of holding a hat suspended thereon; 4a guard (e.g.; 230) having at least one side conforming to the curvature of the curved section (i.e.; the bottom side conforms to the curved section), disposed along a front of the curved section and extending upward therefrom, the guard capable of securing the hat from falling off, a back plate (240) having at least one side conforming to the curvature of the curved section (i.e.; the bottom side conforms to the curvature), disposed along a rear of the curved section and extending upward therefrom, wherein the backplate extends farther upward from the curved section than the guard (see Fig. 5); and mounting means (145) disposed on a back side of the back plate; wherein the back side of the back plate has a substantially planar continuous surface within the entire surface area bounded by its outer edge (see Fig. 5); and wherein the hat holder does not include a slot.
Brueske does not teach wherein the mounting means includes an adhesive disposed on a back side of the back plate;; wherein a flag, a sport's team name or logo, a business logo, a tag line, or an advertisement is displayed on a front side of the back plate.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s hat holder to include the mounting means as an adhesive disposed on the back of the back plate.  The motivation would have been for the purpose of using both mechanical and adhesive mounting means as taught by LaManna (Col 4, Lines 16-24).
Berardis teaches a hat holder that can include an advertising logo on a face of the holder (Col 3, Lines 49-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brueske’s holder to have a logo displayed on the front side of the back plate.  The motivation would have been for the purpose of providing a marketing feature as taught by Berardis (Col 3, Lines 49-52).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631